McMILLAN, Judge.
The appellant was convicted of attempted murder, burglary in the first degree, and robbery. He was sentenced to life imprisonment on the murder charge; life on the robbery charge, to run consecutively to the sentence on the murder charge, and 20 years on the robbery charge, to run consecutively to the other sentences.
The record indicates that, on August 18, 1989, this court informed appellate counsel that he had not filed a brief on appeal; one has not yet been filed. Because the failure to file a brief on appeal constitutes the denial of effective assistance of counsel, where that appeal is desired by the appellant, this cause is remanded to the trial court for a determination of whether the defendant has abandoned his appeal. Ex parte Dunn, 514 So.2d 1300 (Ala.1987); Poe v. State, 510 So.2d 852 (Ala.Cr.App.1987). If the defendant has not done so, the trial court is instructed to appoint an attorney to represent the defendant.
REMANDED WITH INSTRUCTIONS.
All Judges concur.